EXHIBIT 10.10

 

STOCK OPTION AGREEMENT

 

This Agreement, dated as of                               is made by and between
PEPSI-COLA PUERTO RICO BOTTLING COMPANY, a corporation organized and existing
under the laws of the State of Delaware (hereinafter the “Company”), and
                             , of legal age,                            of the
Company and a resident of San Juan, Puerto Rico (hereinafter the “Optionee”).

 

WITNESSETH

 

WHEREAS, Optionee, in her capacity as                                of the
Company, provides executive, management and other professional services to the
Company; and

 

WHEREAS, the Company desires to afford Optionee the opportunity to subscribe
shares of Class B common stock of the Company (“Class B Shares”); and

 

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) in a
duly convened meeting, has approved of the granting of options to the Optionee
to subscribe to Class B Shares of the Company.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                            Certain Definitions.  Whenever the
following terms are used in this Agreement, they shall have the respective
meanings specified below unless the context clearly indicates the contrary.

 

(a)                                  “Class B Shares” shall mean the shares of
Class B common stock of the Company, at anytime issued and outstanding, having a
par value of $0.01 and having one (1) vote per share.

 

(b)                                 “Option” shall mean the option to subscribe
Option Shares (as hereinafter defined) granted under this Agreement.

 

(c)                                  “Plan” shall mean the Pepsi-Cola Bottling
Company Qualified Stock Option Plan adopted by the Company and dated
December 30, 1996, a complete copy of which is attached hereto.

 

ARTICLE II
GRANT OF OPTION

 

Section 2.01                            Grant of Option.  The Company hereby
irrevocably grants to Optionee the option to subscribe up to such amount of
Class B Shares of the Company equal to                    (            ) Class B
Shares of the Company (the “Option Shares”) in whole or in part, on such terms
and conditions as set forth in this Agreement and pursuant to the Plan, and
which Option shall vest

 

--------------------------------------------------------------------------------


 

50% as of March 3, 1998 and the balance will become vested on the earlier of the
date there is a change of control of the Company or December 31, 1998.

 

Section 2.02                            Purchase Price.  The purchases price of
each Option Share payable by Optionee upon exercise of the Option shall be six
and one quarter ($6.25) United States Dollars (the “Purchase Price”), without
commission or other charge.

 

ARTICLE III
EXERCISE OF OPTION

 

Section 3.01                            Exercise of Option.  The Option shall be
exercisable within ten (10) years from the date hereof.  After such date, the
Option shall be deemed automatically cancelled, terminated and without effect.

 

Section 3.02                            Persons eligible to exercise.  The
Option granted hereunder may only be exercised by Optionee, its successors or
permitted assigns, including without limiting the generality of the foregoing,
the estate of Optionee upon the death of Optionee.

 

Section 3.03                            Partial exercise.  Subject to the
restrictions herein contained or in the Plan, the Option may be exercised in
whole or in part.

 

Section 3.04                            Method of Exercise.  The Option may be
exercised subject to the delivery to the Company (to the attention of the
President of the Company), of all of the following:

 

(a)                                  Notice in writing signed by Optionee or the
other person then entitled to exercise the Option or such portion, stating that
the Option or such portion is hereby exercised;

 

(b)                                 Full payment (in cash, wire transfer or by
check) for the Option Shares with respect to which the Option or such portion is
exercised, at the price calculated in accordance with Section 2.02 hereof; and

 

(c)                                  In the event the Option shall be exercised
in whole or in part pursuant to Section 3.02 hereof by any Person or Persons
other than Optionee, appropriate proof of the right of such Person or Persons to
exercise the option.

 

Section 3.05                            Issuance of Option Shares.  The Option
Shares or any part thereof, shall be Class B Shares of the Company.  The Option
Shares, when issued and/or delivered pursuant to any exercise of the Option,
shall be fully paid and nonassessable, subject to all the terms and conditions
of this agreement.

 

Section 3.06                            Rights of Optionee.  Optionee, as such,
shall not be, and not have any of the rights or privileges of a shareholder of
the Company in respect of any Option Shares unless and until such Option Shares
shall have been subscribed by Optionee, and delivered by the Company to Optionee
in accordance with this Agreement.

 

Section 3.07                            Stock Appreciation.  In the event that
(i) Class B Shares of the Company are no longer traded in the New York Stock
Exchange, or any other nationally recognized stock exchange as of the date the
Option, or any part thereof, becomes exercisable, or (ii) upon the

 

2

--------------------------------------------------------------------------------


 

determination by the Board of Directors of the Company, at its sole discretion,
the Company agrees to pay the Optionee, at the time of exercise, in
immediately-available funds (or other consideration agreed to), an amount equal
to the appreciation of the value of the Option Shares between the Purchase Price
thereof and their Fair Market Value at the date of exercise.

 

ARTICLE IV
OPTIONEE’S REPRESENTATIONS, WARRANTIES
AND COVENANTS

 

Optionee represents, warrants, and agrees with the Company as follows:

 

Section 4.01                            Nature of Option Shares.  Optionee
acknowledges and is aware that if the Option Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) or by other
applicable securities laws, it cannot sell, transfer or dispose Option Shares
until prior to any proposed sale, transfer or disposition of any of the Option
Shares, either (a) a registration statement under the Securities Act with
respect to the Option Shares proposed to be transferred or otherwise disposed of
shall then be effective, or (b) such disposition will not require the
registration of any of the Option Shares under the Securities Act or
qualification of the Option Shares under any other securities law.

 

Section 4.02                            Option Not Assignable.  The Option
herein granted to Optionee may not be assigned or conveyed by Optionee to any
Person or Persons without the prior written consent of the Company, except as
otherwise permitted hereunder.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.01                            The Plan; Conflicting Terms.  Reference
is hereby made to the Plan and the Option herein granted shall be subject to and
shall be exercisable in accordance with the terms and conditions therein set
forth.  In this respect, in the event of any conflict between the terms hereof
and the terms of the Plan, the terms of the Plan shall be controlling.

 

Section 5.02                            Successors and Assigns.  Without
limiting the restrictions on transfer set forth herein, this Agreement shall
bind and shall inure to the benefit of and be enforceable by the Company and
Optionee, and their respective successors, permitted assigns, personal or legal
representatives, heirs and legatees.

 

Section 5.03                            Severability.  It is intended that each
provision of this Agreement shall be viewed as separate and divisible and in the
event that any provision hereof shall be held to be invalid or unenforceable,
the remaining provisions shall continue to be in full force and effect.

 

Section 5.04                            Titles and Headings of Sections.  The
titles and headings of Articles and Sections in this Agreement are provided for
convenience purposes only and are not intended to modify or affect the meaning
of any provision herein, and thus, shall not serve as a basis for interpretation
of construction of this Agreement.

 

Section 5.05                            Amendments.  This Agreement may not be
amended, altered or modified except by a written instrument executed by both
parties hereto.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto execute this Agreement on the date first
above written.

 

COMPANY

OPTIONEE

PEPSI-COLA PUERTO RICO

 

BOTTLING COMPANY

 

 

 

 

 

 

 

 

 

President and CEO

 

 

4

--------------------------------------------------------------------------------

 